ORDER

PER CURIAM.
Appellant Allen Giles (“Giles”) appeals from the judgment entered upon a trial court finding him guilty of one count of first-degree statutory rape, in violation of Section 566.032,1 and one count of first-degree statutory sodomy, in violation of Section 566.062. The trial court sentenced Giles to life imprisonment for each count, to be served consecutively. On appeal, Giles claims that the trial court abused its discretion in overruling his objection to the State’s amended information, which expanded the dates of the charged conduct. Giles argues that such an amendment, occurring on the day of trial, negatively affected his defense.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Mo. R.Crim. P. 30.25(b).

. All statutory references are to RSMo. Cum. Supp. (2009).